08/24/2021




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: OP 21-0395




                                       OP 21-0395


                                     L.B.,
                             Plaintiff-Appellant,
                                       v.
                     UNITED STATES OF AMERICA, et al.
                           Defendants-Appellees.



                                        ORDER




      Pursuant to MRAP 26(1), Plaintiff-Appellant L.B. is given an extension of

time until October 15, 2021, in which to prepare, file, and serve Plaintiff-Appellant

L.B.’s opening brief in this matter.




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                            August 24 2021